Citation Nr: 1120818	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-13 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran participated in a Travel Board hearing with the undersigned Veterans Law Judge in March 2009.  A transcript of that proceeding has been associated with the Veteran's claims file.

In August 2009 the Board ordered a remand of the claim for further development.  That development has been accomplished and the claim is ready for review.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service treatment records show no evidence of peripheral neuropathy symptoms, or a diagnosed peripheral neuropathy disorder, to include at the April 1971 service separation examination.

2.  Peripheral neuropathy is currently diagnosed.

3. The most persuasive evidence of record does not relate the Veteran's peripheral neuropathy disorder to his military service, to include herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities, on a direct or presumptive basis, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities, on a direct or presumptive basis, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  An August 2005 letter satisfied the duty to notify provisions, to include notifying the Veteran with respect to the regulations pertinent to claims related to herbicide exposure.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While the Veteran was notified of the provisions regarding the establishment of an effective date and of the disability rating in a November 2008 letter, as service connection has been denied, this matter is moot.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records and private treatment records have been obtained.  The Veteran did not indicate he ever sought VA treatment.  His identified private medical records have been obtained.  The Veteran has indicated that he is in receipt of disability benefits from the Social Security Administration, and that determination as well as underlying medical evidence is of record.  38 C.F.R. § 3.159 (c) (2).  A VA peripheral and nerves examination was conducted in September 2009; and the Board finds that the examination was sufficient.  The examiner reviewed the claims file and thoroughly discussed the evidence therein.  The examiner also examined and interviewed the Veteran, obtaining a medical history from him.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The list of diseases associated with exposure to certain herbicide agents is as follows: chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

As the Board stated in its 2009 remand order, there is sufficient evidence that the Veteran was exposed to herbicides during his military service.  This having been established, however, does not alter the fact that the claimed disability of peripheral neuropathy is not recognized as a disorder for which presumptive service connection due to Agent Orange exposure is available.  Although 38 C.F.R. § 3.309(e) lists acute and subacute neuropathy as a disorder for which presumptive service connection is available, Note (2) states that acute and subacute neuropathy is defined as: ". . . transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  See 38 C.F.R. § 3.309(e), Note (2).  As the Veteran stated that he did not experience symptoms of peripheral neuropathy until the mid 1990s and there is no medical evidence to the contrary, presumptive service connection is not warranted. 

However, the Veteran may still provide competent evidence otherwise establishing a direct relationship between the disorder claimed and herbicide exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Review of the Veteran's service treatment records shows no complaints of symptoms of peripheral neuropathy for any extremity.  No other evidence of peripheral neuropathy for any extremity is of record, to include the April 1971 service separation examination report, or the July 1972 annual examination report, from the Veteran's reserve service.

Subsequent to service, private treatment records dated from November 1996 describe the Veteran's then recent diagnosis of monoclonal gammopathy, with results of motor and sensory neuropathy. (emphasis added)  See November 1996, B. Medical Center, Dr. J.  Private treatment reports are dated through to 2008 in the record and they note the developing peripheral neuropathy.  An October 2001 report, by Dr G., described the peripheral neuropathy as being most likely multifactoral with a previous history of toxic exposure, as well as monoclinic gammopathy of undetermined etiology.  A later report dated April 2002, by the same Dr. G., concluded after testing that the widespread peripheral neuropathy may have had an autoimmune etiology.  As well, a different July 2004 report, by Dr. R., also reached the opinion that the Veteran's peripheral neuropathy was secondary to monoclonal gammopathy, of uncertain significance.  The Board observes that not one private treatment report contained the opinion of any clinician attributing the peripheral neuropathy to any aspect of the Veteran's military service, or to herbicides, or to Agent Orange by name.  While Dr. G. in October 2001 noted a history of unspecified "toxic" exposure, by April 2002, he had clearly narrowed the etiology to an autoimmune source.   

In September 2009 the Veteran was afforded a VA peripheral nerves examination.  The examiner noted his review of the claims file, with the Veteran alongside.  After commenting on, in detail, the various articles copied from the Internet that the Veteran had submitted in support of his claim, as well as the private treatment reports, the examiner concluded that the Veteran's peripheral neuropathy was most likely caused by an MS spike lambda chain monoclonal gammopathy, rather than herbicide exposure.   

The Board finds that the September 2009 VA opinion is highly probative because the medical opinion was based upon an interview of the Veteran, a review of the claims file, and consideration of the Veteran's medical history.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Specifically, the examiner considered the private treatment records with their test results and laboratory findings.  The examiner provided the basis for the medical opinion and pointed to the evidence which supported the opinion.  See Hernandez-Toyens.

The Veteran, in many statements, contended that his private physicians "hinted" or stated to him that his peripheral neuropathy was caused by his Agent Orange exposure, and that he believed there could be no other cause.  See August 2005 statement.

As a preliminary matter, the Board acknowledges that the Veteran is competent to discuss what he experienced or observed.  For example, he is competent to discuss the numbness and tingling he has experienced in his arms and legs post-service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In some circumstances, a layperson such as the Veteran is competent to offer a diagnosis of a disorder, or even to address the etiology of a disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In the Board's opinion, however, he is not competent under the facts of this case to offer an opinion as to whether his peripheral neuropathy was caused by his Agent Orange exposure.

Where the determination involves a question of causation, under certain circumstances, a lay person is competent to offer an opinion on a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Davidson, at 1316 (Fed. Cir. 2009) (citing Jandreau) (noting, in a footnote, that sometimes a lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer)).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.


As the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation for a pathology as complicated as monoclonal gammopathy or peripheral neuropathy for his claim of service connection, the determination of whether the Veteran's statements are credible is not reached.

As well, the Veteran has submitted opinion letters by several of his treating physicians as to the etiology of the peripheral neuropathy.  In a September 2007 statement, Dr. Reilly noted the Veteran's symptoms began in approximately 1995, though he was diagnosed with monoclonal gammopathy with M-spike about 3 years prior to the letter.  Dr. Reilly stated "exposure to chemicals or toxins could result" in peripheral neuropathy symptoms that "could" take longer than 1 year to become manifest.  The statement from Dr H. R., dated in October 2007, repeated the same sentence, that exposure to chemicals or toxins "could" result in symptoms that "could" take greater than 1 year to manifest.  Finally, the November 2007 statement by Dr. J. echoed the earlier two by noting the Veteran's peripheral neuropathy "may have' been due to "prior chemical exposure."  Not one of the physicians named a Vietnam-era herbicide or Agent Orange, but instead broadly suggested "chemicals."  As the Veteran was also described in private treatment reports as having been a recovering alcoholic (see February 2005 evaluation, Dr. Reilly), and as he testified before the undersigned that his initial post-service employment was managing a feed store that sold feed and fertilizers (see Transcript, p.6), the Board cannot assume or guess that the private physicians' use of the words "chemicals" and "toxins" meant Vietnam era Agent Orange.  As well, their assessment of "could" and "may" is equally hesitant, as "could" may also mean "could not."  The Board finds the sheer repetition of the sentence "exposure to chemicals or toxins could result" unpersuasive, as the opinions are speculative and not probative.

An award of service connection must be based on reliable competent medical evidence and conjectural or speculative opinions as to some remote possibility of such relationship are insufficient.  See 38 C.F.R. § 3.102 (2010); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative to be sufficient medical nexus evidence); Davis v. West, 13 Vet. App. 178, 185 (1999) (any medical nexus between in-service radiation exposure and fatal lung cancer years later was speculative at best, even where one physician opined that it was probable that lung cancer was related to service radiation exposure).

As for the treatise evidence submitted by the Veteran, the articles are general in nature and do not relate specifically to his case.  More importantly, the VA examiner in 2009 reviewed these articles in detail and still reached a negative opinion.

While a current peripheral neuropathy disorder is diagnosed, the evidence of record does not relate it to the Veteran's military service.  There is no evidence in service of any complaint or treatment for peripheral neuropathy.  The Veteran has never stated he experienced this disorder continually since service, but instead it arose in the 1990's.  On this basis, the criteria for service connection, requiring a nexus between an in service event and the currently diagnosed disability, are not met.  Davidson, 581 F.3d at 1317.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


